Citation Nr: 0211736	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1967.  He died in April 2000.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2002, the appellant testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.
 
2.  The veteran served on active duty in the Republic of 
Vietnam

3.  The veteran died in April 2000 of non-small cell lung 
cancer.


CONCLUSION OF LAW

The cause of the veteran's death is presumed to be a result 
of in-service exposure to herbicides.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  As the appellant has not 
referenced, nor does the evidence show, the existence of any 
additional medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the claimant in 
this regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The appellant was informed of the 
information necessary to substantiate his claim by means of 
an August 2001 Statement of the Case.  Accordingly, the Board 
finds that the duty to inform the appellant of required 
evidence to substantiate her claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  She has 
been duly notified of what is needed to establish entitlement 
to the benefits sought, what the VA has done and/or was 
unable to accomplish, and what evidence/information she can 
obtain/submit herself.  Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim, have been satisfied, 
and that returning the case to the RO to consider the 
requirements of VCAA would serve no useful purpose, but would 
needlessly delay appellate review. 
 
A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  For veterans that have served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, ("Vietnam Era") 
service connection may also be established on a presumptive 
basis for certain diseases associated with exposure to 
herbicide agents.  38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-_____ (H.R. 1291) (Dec. 27, 
2001).  Presumptive service connection is warranted for 
veterans who served in Vietnam during the proscribed period 
that have developed respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) becoming manifested to a degree 
of disability of 10 percent or more.  Id.  See also, 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  One effect of the 
Veterans Education and Benefits Expansion Act of 2001 was to 
eliminate the requirement that the respiratory cancer 
manifest itself to a compensable degree within 30 years after 
the veteran performed active duty in the Republic of Vietnam.  

The veteran's service records show that he served in Vietnam 
during his period of active service.  Post-service medical 
records show that the veteran was treated for squamous cell 
carcinoma of the left lung in late 1999 until his death in 
April 2000.  The certificate of death lists the immediate 
cause of death as "non small cell lung cancer."

As the evidence shows that the veteran served on active duty 
in Vietnam during the "Vietnam Era," he is presumed to have 
been exposed to herbicidal agents.  Therefore, as respiratory 
cancers are presumed to be related to exposure to herbicidal 
agents, the veteran's terminal lung cancer is presumed to be 
service connected.  Accordingly, service connection for the 
cause of the veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulation governing the 
payment of VA benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

